                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


JASPER D. WEST,

              Plaintiff,

                                                          CV 119-190


LEE PRESCOTT;KATHERINE MASON;
ROBERT MACGREGOR;and JENFFIER
CROSS,

              Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 6.) In

his objections. Plaintiff moves for appointment ofcounsel without giving any reasons why he

is entitled to counsel. (Id. at 1-2.) As a general rule, there is no entitlement to appointed

counsel in a civil rights case such as this one. Dean v. Barber. 951 F.2d 1210, 1216 (11th

Cir. 1992). Rather, the appointment of counsel is a privilege justified only by exceptional

circumstances. Id; see also Smith v. Fla. Dep't of Corr.. 713 F.3d 1059, 1065 (11th Cir.

2013) (finding exceptional circumstances justified appointment of counsel where suspect

conduct of prison officials hindered prisoner plaintiffs ability to present essential merits of

case and, additionally, where such appointment would alleviate security concerns and help

sharpen issues).
       Here, Plaintiff fails to show exceptional circumstances exist to justify the appointment

of counsel. Steele v. Shah. 87 F.3d 1266, 1271 (11th Cir. 1996). Plaintiff has not shown that

his status as a layman prevents him from "presenting the essential merits of his... position,"

which is the key consideration in determining whether the appointment of counsel is

justified. Kileo v. Ricks. 983 F.2d 189, 193 (11th Cir. 1993). Indeed, Plaintiff has not

provided any reasons why he is entitled to counsel.

       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge as its opinion, OVERRULES Plaintiffs objections, DENIES Plaintiffs motion to

appoint counsel,(doc. no. 6), DENIES Plaintiffs request to proceed informa pauperis,(doc.

no. 2), and DISMISSES this action without prejudice. IfPlaintiff wishes to proceed with the

claims raised in this lawsuit, he must initiate a new lawsuit, which would require submission

of a new complaint. See Duoree v. Palmer. 284 F.3d 1234,1236(11th Cir. 2002).

        SO ORDERED this Q             day                 2019, at Augusta, Georgia.




                                            J.           HALL,/CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT
                                                      iRN DISTRICT OF GEORGIA
